Citation Nr: 1502540	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1967, and from August 1973 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claim file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of total disability based on individual unemployability has been raised by the record in a June 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Veteran has indicated that he received mental health treatment while stationed at Fort Stewart, Georgia and Fort Riley, Kansas.  Specifically, he states that his commander ordered him to seek mental health treatment in 1990 at Fort Riley.  In-service mental health records are not included with a veteran's service treatment records, but are instead maintained by the military or civilian treating facility.  See M21-1MR, Parts III.iii.2.A.1.a and IV.ii.1.D.14.a-b.  The claims file contains the Veteran's service treatment records, however, there is no indication that any attempt was made by the RO to obtain the Veteran's mental health records.  The Board also notes that the RO sent the Veteran a Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs, in order to request the Veteran's mental health records from Fort Stewart and Fort Riley.  The Veteran returned an incomplete form; however, authorization is not needed in order to request the Veteran's mental health records from government facilities.  

The Board also finds that remand is necessary in order to obtain the Veteran's private treatment records from Dr. Merritt.  The RO requested those records in 1998, and Dr. Merritt provided a letter stating dates of treatment, diagnosis, and symptoms.  However, the RO should attempt to get the Veteran's actual treatment records, as such records are likely to contain detailed medical history that is highly relevant and probative to determining whether the Veteran's psychiatric disorder is related to service.

Because the Veteran's mental health records are highly relevant to his claim for service connection for an acquired psychiatric disorder, his claim must be remanded in order to search for his in-service mental health treatment records at Fort Stewart and Fort Riley, and private treatment records from Dr. Merritt.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain any mental health records from treatment facilities at Fort Stewart, Georgia, from 1978, and Fort Riley, Kansas from 1990.  

If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that the do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.   Required notice must be provided to the Veteran and his representative. 

2. Request the Veteran's complete private treatment records from Dr. Merritt from April 1992 to October 1993.  All attempts to obtain the records, as well as any negative response must be documented in the claims file.

3.  After completing the above actions and any other development that may be warranted based on any additional information or evidence received, the RO should adjudicate the issue of service connection for an acquired psychiatric disorder.  The RO should consider the additional theory as to whether the Veteran's psychiatric disorder is related to his now service-connected traumatic brain injury.  

If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




